DECISION
On September 26, 2013, the Defendant’s suspended sentence was revoked and she was sentenced to the Montana Department of Corrections for a term of five (5) years, for the offense of Fraudulently Obtaining Dangerous Drugs (Dextroamphetamine), a Felony. The Defendant was given credit for time served prior to sentencing for the following: April 17-19, 2013; June 19, 2013-July 12, 2013; August 21-30, 2013; September 20-26, 2013.
The Department had discretion to place the defendant into an appropriate community-based program, facility, or a State correctional institution, with the Court’s recommendation that she be placed at Passages for screening for appropriate chemical dependency treatment, followed by a pre-release center program. If the defendant was granted an early release, the Court recommended that all previously imposed conditions of defendant’s sentence remain in full force and effect.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Butte Pre-Release Center and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Russell Fagg, Alternate Member.